DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               KELLY TAFFE,
                                 Appellant,

                                     v.

 WELLS FARGO BANK NATIONAL ASSOCIATION AS TRUSTEE FOR
   ASSET BACKED FUNDING CORPORATION ASSET-BACKED
             CERTIFICATES SERIES 2007-NCI,
                       Appellee.

                               No. 4D19-350

                           [February 13, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Lawrence Mirman, Judge; L.T. Case No. 2018-CA-000996.

  Kelly Taffe, Port St. Lucie, pro se.

   Kimberly S. Mello of Greenberg Traurig, P.A., Orlando, and Joseph H.
Picone of Greenberg Traurig, P.A., Tampa, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., GROSS and DAMOORGIAN, JJ., concur.

                           *             *       *

  Not final until disposition of timely filed motion for rehearing.